                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9       JOHN BATIESTE GREENE, JR.,                       Case No.18-cv-06689-JSC
                                                        Plaintiff,
                                  10
                                                                                            ORDER RE: DEFENDANTS’ MOTION
                                                 v.                                         TO DISMISS THE FIRST AMENDED
                                  11
                                                                                            COMPLAINT
                                  12       WELLS FARGO BANK, N.A., et al.,
Northern District of California




                                                                                            Re: Dkt. No. 28
 United States District Court




                                                        Defendants.
                                  13

                                  14            John Batieste Greene, Jr. (“Plaintiff”) sued Wells Fargo Bank, N.A. (“Wells Fargo”) and

                                  15   Affinia Default Services, LLC (“Affinia”) (together, “Defendants”) in the Superior Court of the

                                  16   State of California for the County of Contra Costa, alleging violations of California state law

                                  17   arising out of foreclosure proceedings.1 (Dkt. No. 1, Ex. A at 12-13.)2 Defendant Wells Fargo

                                  18   timely removed the action to this Court based on diversity jurisdiction pursuant to 28 U.S.C. §

                                  19   1332, and purported federal question jurisdiction under 28 U.S.C. §§ 1331, 1441(b). (Dkt. No. 1.)

                                  20   Now pending before the Court are Defendants’ motion to dismiss the first amended complaint

                                  21   (“FAC”) pursuant to Federal Rule of Civil Procedure 12(b)(6) and accompanying request for

                                  22   judicial notice.3 (Dkt. Nos. 28 & 29.) After careful consideration of the parties’ briefing, the

                                  23   Court concludes that oral argument is unnecessary, see N.D. Cal. Civ. L.R. 7-1(b), vacates the

                                  24   March 28, 2019 hearing, and GRANTS Defendants’ motion to dismiss with leave to amend.

                                  25

                                  26   1
                                         All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                  27   636(c). (Dkt. Nos. 9, 11, 14.)
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                  28   ECF-generated page numbers at the top of the documents.
                                       3
                                         Defendant Affinia joins in Wells Fargo’s motion to dismiss. (Dkt. No. 30.)
                                   1                                             BACKGROUND

                                   2   I.     Complaint Allegations and Judicially Noticeable Facts4

                                   3          The gravamen of Plaintiff’s complaint is that Defendants5 improperly initiated foreclosure

                                   4   proceedings while “Plaintiff was undergoing loan modification review.” (Dkt. No. 22 at ¶ 1.)

                                   5   Plaintiff has at all relevant times owned and resided at the subject property located at 1795

                                   6   Meadows Avenue, Pittsburg, CA 94565. (Id. at ¶ 10.) In November 2005, Plaintiff obtained a

                                   7   loan of $599,000 from World Savings Bank, secured by a deed of trust.6 (Dkt. No. 29, Ex. 1.)

                                   8   The loan was assigned to Wells Fargo in 2009 following a corporate merger. (Dkt. No. 22 at ¶ 11;

                                   9   see also Dkt. No. 29, Exs. 1-3.) On September 24, 2013, the trustee recorded a Notice of Default

                                  10   against the subject property. (Dkt. No. 29, Ex. 4.)

                                  11          In or around 2015, Plaintiff experienced financial hardship and applied to Wells Fargo “for

                                  12   a loan modification in order to avoid foreclosure.” (Dkt. No. 22 at ¶ 13.) During the loan
Northern District of California
 United States District Court




                                  13   modification process, Wells Fargo “asked for the same or similar documents several times despite

                                  14   Plaintiff having already submitted them,” and initiated foreclosure proceedings, “which in turn

                                  15   forced Plaintiff to file for [b]ankruptcy.” (Id. at ¶¶ 13-14.) At some point thereafter, Plaintiff

                                  16   again experienced financial hardship and sought “foreclosure prevention assistance” from Wells

                                  17   Fargo. (Id. at ¶ 15.) Plaintiff “submitted a complete application to [Wells Fargo] for a foreclosure

                                  18   prevention alternative,” however, Wells Fargo “proceeded with foreclosure,” and Plaintiff again

                                  19   filed for bankruptcy in or around July 2017. (Id. at ¶¶ 17-18.)

                                  20          In September 2017, Plaintiff confirmed “a Chapter 13 Plan for payment of arrears to

                                  21   [Wells Fargo].” (Id. at ¶ 18.) Plaintiff was unable to make payments under the Plan, and on

                                  22   August 1, 2018, the bankruptcy court granted Wells Fargo relief from automatic stay following

                                  23
                                       4
                                  24     As discussed below, the Court grants judicial notice of certain adjudicative facts proffered by
                                       Defendants.
                                       5
                                  25     It is undisputed that Wells Fargo is the “loan servicer and beneficiary of Plaintiff’s loan,” and
                                       Affinia is the “current trustee of Plaintiff’s loan.” (Dkt. No. 22 at ¶¶ 4-5.) Plaintiff alleges that
                                  26   “each Defendant was acting as the agent, servant, employee, partner, co-conspirator, and/or joint
                                       venture of each remaining Defendant.” (Id. at ¶ 8.)
                                       6
                                  27     The FAC alleges that “[i]n 2004, Plaintiff executed a Promissory Note and Deed of Trust in
                                       Favor of World Savings Bank for the first-lien mortgage of the [subject property].” (Dkt. No. 22
                                  28   at ¶ 11.) According to the terms of the deed, however, Plaintiff executed the Deed of Trust on
                                       November 23, 2005. (See Dkt. No. 29, Ex. 1 at 6.)
                                                                                            2
                                   1   Plaintiff’s default. (Id. at ¶¶ 21-22.) Plaintiff then requested a loan modification from Wells

                                   2   Fargo and “submitted a complete loan modification application in order to avoid foreclosure,” but

                                   3   Wells Fargo “represented to Plaintiff that further documentation was needed.” (Id. at ¶¶ 23-24.)

                                   4          On September 20, 2018, Wells Fargo recorded a Notice of Trustee’s Sale, indicating that

                                   5   Plaintiff was in default under the Deed and a public auction would place on October 22, 2018

                                   6   unless Plaintiff took corrective action. (Id. at ¶ 32; see also Dkt. No. 29, Ex. 6 at 36.) Prior to

                                   7   recording the Notice, Wells Fargo did not “provide Plaintiff with a written determination of his

                                   8   loss mitigation application.” (Dkt. No. 22 at ¶ 33.) Wells Fargo’s delay “in complying with its

                                   9   obligation to provide Plaintiff with a written determination” resulted in a continued accrual of the

                                  10   arrears on his loan, “which made it more difficult to modify the loan.” (Id. at ¶ 34.)

                                  11   II.    Procedural History

                                  12          Plaintiff filed his complaint in the Superior Court of California County of Contra Costa on
Northern District of California
 United States District Court




                                  13   October 17, 2018, seeking injunctive relief and monetary damages arising out of foreclosure

                                  14   proceedings. (Dkt. No. 1, Ex. A at 12.) On November 2, 2018, Wells Fargo removed the action to

                                  15   this Court, (Dkt. No. 1), and Defendant Affinia consented to removal, (Dkt. No. 3). The Court

                                  16   granted Defendants’ motion to dismiss the original complaint on December 28, 2018, granting

                                  17   leave to amend as to Plaintiff’s claims under the California Homeowner Bill of Rights and the

                                  18   Unfair Competition Law, and dismissing with prejudice Plaintiff’s claim under the Rosenthal Fair

                                  19   Debt Collection Practices Act. (Dkt. No. 20.)

                                  20          Plaintiff filed the FAC on January 24, 2019, reasserting his claims under the California

                                  21   Homeowner Bill of Rights and the Unfair Competition Law. (Dkt. No. 22.) Defendants moved to

                                  22   dismiss thereafter. (Dkt. Nos. 28 & 30.) The motion is fully briefed. (See Dkt. Nos. 31 & 32.)

                                  23                                        PRELIMINARY ISSUES

                                  24   I.     Request for Judicial Notice

                                  25          Generally, “district courts may not consider material outside the pleadings when assessing

                                  26   the sufficiency of a complaint under Rule 12(b)(6).” Khoja v. Orexigen Therapeutics, Inc., 899

                                  27   F.3d 988, 998 (9th Cir. 2018). When such materials “‘are presented to and not excluded by the

                                  28   court,’ the 12(b)(6) motion converts into a motion for summary judgment under Rule 56.” Id.
                                                                                          3
                                   1   (quoting Fed. R. Civ. P. 12(d)). There are, however, “two exceptions to this rule: the

                                   2   incorporation-by-reference doctrine, and judicial notice under Federal Rule of Evidence 201.” Id.

                                   3          Pursuant to the Federal Rules of Evidence, a judicially noticed adjudicative fact must be

                                   4   one “that is not subject to reasonable dispute because it: (1) is generally known within the trial

                                   5   court’s territorial jurisdiction; or (2) can be accurately and readily determined from sources whose

                                   6   accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).

                                   7          Defendants request judicial notice of six documents that they previously submitted in

                                   8   support of their motion to dismiss the original complaint. (Compare Dkt. No. 8 with Dkt. No. 29.)

                                   9   The Court granted judicial notice of those documents pursuant to Rule 201(b) because they were

                                  10   undisputed matters of public record. (See Dkt. No. 20 at 4-5.) Plaintiff now objects to

                                  11   Defendants’ request as to Exhibit 2 and Exhibit 3 on the grounds that the documents “are not

                                  12   known by the Court and there is no attempt, via a declaration or otherwise, regarding the accuracy
Northern District of California
 United States District Court




                                  13   of the documents both in terms of the existence or the content of the letter.”7 (Dkt. No. 29 at 2.)

                                  14   Plaintiff’s objection is unavailing. The Court has already judicially noticed these documents

                                  15   under Rule 201(b) because they reflect official government action and their accuracy cannot

                                  16   reasonably be questioned. See Barron v. Reich, 13 F.3d 1370, 1377 (9th Cir. 1994) (noting that

                                  17   district courts may take judicial notice of “records and reports of administrative bodies”).

                                  18          Accordingly, the Court grants Defendants’ request for judicial notice of Exhibits 1-6.

                                  19   II.    Subject Matter Jurisdiction

                                  20          “The basic statutory grants of federal-court subject-matter jurisdiction are contained in 28

                                  21   U.S.C. §§ 1331 and 1332. Section 1331 provides for ‘federal question’ jurisdiction, § 1332 for

                                  22   ‘diversity of citizenship’ jurisdiction.” Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2006) (internal

                                  23   brackets omitted).

                                  24          Plaintiff’s opposition raises a challenge to this Court’s subject matter jurisdiction;

                                  25
                                       7
                                  26     Exhibit 2 is a letter from the U.S. Department of the Treasury, Office of Thrift Supervision,
                                       dated November 19, 2007, “authorizing a name change from World Savings Bank, FSB to
                                  27   Wachovia Mortgage, FSB.” (Dkt. No. 29, Ex. 2 at 24.) Exhibit 3 is an “official certification”
                                       from the U.S. Department of the Treasury, Office of the Comptroller of the Currency, “stating that
                                  28   effective November 1, 2009, Wachovia converted to Wells Fargo Bank Southwest, N.A., which
                                       then merged with and into Wells Fargo Bank, N.A.” (Id., Ex. 3 at 26.)
                                                                                         4
                                   1   specifically, Plaintiff argues that federal question jurisdiction is lacking because only state law

                                   2   claims remain and diversity jurisdiction under 28 U.S.C. § 1332 is lacking because the relief

                                   3   sought does not meet the amount-in-controversy requirement. (Dkt. No. 31 at 14-15.) The Court

                                   4   agrees that federal question jurisdiction is lacking.8 The Court is satisfied, however, based on

                                   5   Wells Fargo’s notice of removal and the relief requested in the FAC, that diversity jurisdiction

                                   6   under 28 U.S.C. § 1332 exists.

                                   7          “For a federal court to exercise diversity jurisdiction under § 1332(a), the amount in

                                   8   controversy must exceed $75,000, and the parties must be citizens of different states.” Corral v.

                                   9   Select Portfolio Servicing, Inc., 878 F.3d 770, 774 (9th Cir. 2017). Plaintiff does not dispute that

                                  10   diversity of citizenship exists between he and Defendants.9 Plaintiff instead argues that “the

                                  11   injunctive relief that Plaintiff seeks in the pleadings is insufficient for the amount in controversy

                                  12   requisite for jurisdiction under 28 U.S.C. § 1332.” (Dkt. No. 31 at 15.) Plaintiff is wrong because
Northern District of California
 United States District Court




                                  13   the FAC does not seek only injunctive relief, but instead seeks “compensatory and statutory

                                  14   damages, attorneys’ fees[ ] and costs,” and punitive damages.

                                  15          “In actions seeking declaratory or injunctive relief, it is well established that the amount in

                                  16   controversy is measured by the value of the of the object of the litigation.” Corral, 878 F.3d at

                                  17   775. Where the plaintiff seeks to “permanently enjoin foreclosure, the object of the litigation is

                                  18   the ownership of the property,” thus, “the value of the property or the amount of indebtedness on

                                  19

                                  20   8
                                         Plaintiff’s original complaint alleged violations of sections 1692d, 1692e, and 1692f of the Fair
                                  21   Debt Collection Practices Act (“FDCPA”) under the complaint’s second cause of action for
                                       violation of the Rosenthal Fair Debt Collection Practices Act (“RFDCPA”), California Civil Code
                                  22   § 1788.17. (See Dkt. No. 20 at 12); see also Riggs v. Prober & Raphael, 681 F.3d 1097, 1100 (9th
                                       Cir. 2012) (noting that “[t]he Rosenthal Act mimics or incorporates by reference the FDCPA’s
                                  23   requirements, including those described above, and makes available the FDCPA’s remedies for
                                       violations.”) (citing Cal. Civ. Code § 1788.17). The complaint alleged those violations, however,
                                  24   only in the context of its claim under § 1788.17 of the RFDCPA. (See Dkt. No. 1, Ex. A at 19-20
                                       (stating claim under Cal. Civ. Code § 1788.17 and referencing FDCPA provisions incorporated by
                                  25   § 1788.17)); see also Vaden v. Discover Bank, 556 U.S. 49, 60 (2009) (“Under the longstanding
                                       well-pleaded complaint rule, . . . a suit arises under federal law only when the plaintiff’s statement
                                  26   of his own cause of action shows that it is based upon [federal law].”) (internal quotation marks
                                       and citation omitted) (alteration in original). Thus, federal question jurisdiction has never existed
                                  27   in this case, contrary to Defendants’ assertions. (See Dkt. No. 32 at 3-4.)
                                       9
                                         It is undisputed that Plaintiff is a citizen of California, Wells Fargo is a citizen of South Dakota
                                  28   for purposes of diversity, and Affinia LLC’s members are citizens of Georgia and Affinia
                                       maintains its principal place of business in Florida. (See Dkt. No. 1 at 2-5.)
                                                                                             5
                                   1   the property is a proper measure of the amount in controversy.” Id. at 776. According to the

                                   2   Notice of Trustee’s Sale, (Dkt. No. 29, Ex. 6 at 36), over $445,000 is owing on the property as of

                                   3   October 12, 2018. Thus, if Plaintiff were seeking a permanent injunction enjoining the

                                   4   foreclosure of the Subject Property, the amount at issue would obviously exceed the amount in

                                   5   controversy requirement.

                                   6          Plaintiff cites—with no commentary or argument—Corral v. Select Portfolio Servicing,

                                   7   Inc., purportedly for that court’s holding that “when a plaintiff seeks only a temporary injunction

                                   8   pending review of a loan modification application, the amount of indebtedness [does not]

                                   9   constitute[ ] the amount in controversy related to that injunctive relief.” Id. at 775. The request

                                  10   for injunctive relief in Corral specified that the plaintiff sought “an order enjoining the sale of the

                                  11   Subject property while Plaintiffs’ loan modification application is under review.” First Amended

                                  12   Complaint, Corral v. Select Portfolio Servicing, Inc., Case No. 3:15-cv-01542-EMC, Dkt. No. 14
Northern District of California
 United States District Court




                                  13   at 17 (N.D. Cal. filed April 23, 2015). Here, the FAC seeks the following injunctive relief “during

                                  14   the pendency of the action”:

                                  15                  2. For a temporary restraining order, preliminary and permanent
                                                      injunction preventing Defendants, or anyone acting in concert with
                                  16                  them from causing the Property to be sold, assigned, transferred to a
                                                      third-party, or taken by anyone or any entity;
                                  17
                                                      3. For a preliminary and permanent injunction preventing
                                  18                  Defendants, or anyone acting in concert with them from seeking to
                                                      evict Plaintiff until the claims herein are resolved
                                  19

                                  20   (Dkt. No. 22 at 10.) Plaintiff’s use of the phrase “permanent injunction” is confusing, however, if

                                  21   Plaintiff were to prevail on his claims, he would still be liable for the debt owed on the Subject

                                  22   Property. In other words, because the FAC is not seeking to quiet title or otherwise invalidate the

                                  23   underlying home loan, he could not obtain injunctive relief permanently enjoining foreclosure on

                                  24   the property. Plaintiff instead appears to seek temporary injunctive relief pending review of his

                                  25   August-September 2018 loan modification application. Thus, the injunctive relief sought here is

                                  26   the same as that in Corral. As the Corral court held, the amount in controversy in cases “seeking

                                  27   a temporary injunction pending review of a loan modification application . . . does not equal the

                                  28   value of the property or amount of indebtedness.” See 878 F.3d at 776 (distinguishing cases “in
                                                                                          6
                                   1   which plaintiffs seek to enjoin foreclosure indefinitely as part of an effort to quiet title to the

                                   2   property or rescind their loan agreements,” and noting that “even if Appellants were to succeed on

                                   3   this lawsuit, they would not be able to retain possession and ownership of their Property without

                                   4   paying off their debt.”). The Court must thus determine whether it is otherwise evident from the

                                   5   face of the complaint that over $75,000 is in controversy.

                                   6           In addition to injunctive relief, the FAC seeks the following:

                                   7                     5. For damages, not to exceed $75,000.00, disgorgement, and
                                                         injunctive relief, but in case [sic] for any amounts to, in total exceed
                                   8                     $75,000;
                                   9                     6. For compensatory and statutory damages, attorneys’ fees, and
                                                         costs according to proof at trial;
                                  10
                                                         7. For exemplary damages in an amount sufficient to punish
                                  11                     Defendants’ wrongful conduct and deter future misconduct
                                  12   (Dkt. No. 22 at 10.) Plaintiff’s claim under the California Homeowner Bill of Rights provides, in
Northern District of California
 United States District Court




                                  13   pertinent part:

                                  14                     If the court finds that the material violation was intentional or
                                                         reckless, or resulted from willful misconduct . . . the court may
                                  15                     award the borrower the greater of actual treble damages or statutory
                                                         damages of fifty thousand dollars ($50,000).
                                  16

                                  17   Cal. Civ. Code 2924.12(b). Here, Plaintiff alleges that “Defendants’ actions were malicious and

                                  18   willful.” (Dkt. No. 22 at ¶ 52.) Thus, if Plaintiff prevails he is entitled to “the greater of actual

                                  19   treble damages or statutory damages” of $50,000. See Cal. Civ. Code 2924.12(b) (emphasis

                                  20   added). However, that amount does not include the additional relief sought—attorneys’ fees and

                                  21   costs, and punitive damages. (See Dkt. No. 22 at 10.)

                                  22           “[W]here an underlying statute authorizes an award of attorneys’ fees, either with

                                  23   mandatory or discretionary language, such fees may be included in the amount in controversy.”

                                  24   Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998). Section 2924.12 provides for

                                  25   attorneys’ fees and costs to the prevailing borrower:

                                  26                     A court may award a prevailing borrower reasonable attorney’s fees
                                                         and costs in an action brought pursuant to this section. A borrower
                                  27                     shall be deemed to have prevailed for purposes of this subdivision if
                                                         the borrower obtained injunctive relief or was awarded damages
                                  28                     pursuant to this section.
                                                                                            7
                                   1   Cal. Civ. Code 2924.12(h). Thus, Plaintiff may recover attorneys’ fees and costs.

                                   2          “It is well established that punitive damages are part of the amount in controversy in a civil

                                   3   action.” Gibson v. Chrysler Corp., 261 F.3d 927, 945 (9th Cir. 2001). Here, Plaintiff alleges that

                                   4   “Defendants are also guilty of malice, fraud and/or oppression as defined in the California Civil

                                   5   Code § 3294.” (Dkt. No. 22 at ¶ 52.) Section 3294 provides for “exemplary,” or punitive

                                   6   damages, “in addition to actual damages.” Thus, Plaintiff may recover punitive damages.

                                   7          In sum, the FAC seeks statutory damages of at least $50,000 or actual damages if greater

                                   8   in an amount “not to exceed $75,000,” in addition to: (1) attorneys’ fees and costs of suit, (2)

                                   9   punitive damages. (Id. at 10.) In other words, Plaintiff seeks actual damages as high as $75,000,

                                  10   plus attorneys’ fees and costs and punitive damages. The amount in controversy is thus over

                                  11   $75,000. See Johnson v. Select Portfolio Servicing, Inc., No. CV 15-9231-JFW (ASx), 2016 WL

                                  12   837895, at *2 (C.D. Cal. Mar. 3, 2016) (“In light of the relief requested, including compensatory,
Northern District of California
 United States District Court




                                  13   special and general damages, civil penalties pursuant to California Civil Code § 2924.12(b) for the

                                  14   greater of treble damages or $50,000, restitution and the disgorgement of profits, and attorneys’

                                  15   fees, and Plaintiffs’ allegation . . . that ‘the amount of controversy is approximately $75,000,’ the

                                  16   Court finds that Defendants have established, by a preponderance of the evidence, that the amount

                                  17   in controversy exceeds $75,000.”).

                                  18          Accordingly, the Court concludes that it has subject matter jurisdiction under 28 U.S.C. §

                                  19   1332(a).

                                  20                                              DISCUSSION

                                  21          Plaintiff brings two causes of action against Defendants seeking damages and injunctive

                                  22   relief for alleged violations of: (1) the California Homeowner Bill of Rights, California Civil Code

                                  23   § 2924.11; and (2) the Unfair Competition Law, California Business and Professions Code §

                                  24   17200. Defendant moves to dismiss both claims. The Court addresses each in turn.

                                  25   I.     Homeowner Bill of Rights

                                  26          Plaintiff’s claim under the California Homeowner Bill of Rights (“HBOR”) alleges

                                  27   specific violations of Sections 2924.11(a) and 2924.11(b). Section 2924.11(a) prohibits “dual

                                  28   tracking” whereby a mortgage servicer pursues foreclosure while a borrower’s “complete
                                                                                         8
                                   1   application for a foreclosure prevention alternative” is pending. Cal. Civ. Code § 2924.11(a). The

                                   2   section provides:

                                   3                   If the borrower submits a complete application for a foreclosure
                                                       prevention alternative offered by, or through, the borrower’s
                                   4                   mortgage service, a mortgage service, trustee, mortgagee,
                                                       beneficiary, or authorized agent shall not record notice of sale or
                                   5                   conduct a trustee’s sale while the complete foreclosure prevention
                                                       alternative application is pending, and until the borrower has been
                                   6                   provided with a written determination by the mortgage servicer
                                                       regarding the borrower’s eligibility for the requested foreclosure
                                   7                   prevention alternative.
                                   8   Id. Section 2924.11(b) requires a mortgage servicer to send written notice to a borrower if it

                                   9   denies the borrower’s loan modification application. The section provides:

                                  10                   Following the denial of a first lien loan modification application, the
                                                       mortgage servicer shall send a written notice to the borrower
                                  11                   identifying with specificity the reasons for the denial and shall
                                                       include a statement that the borrower may obtain additional
                                  12                   documentation supporting the denial decision upon written request
Northern District of California
 United States District Court




                                                       to the mortgage servicer.
                                  13

                                  14   Cal. Civ. Code § 2924.11(b). Plaintiff alleges that he requested a loan modification from Wells

                                  15   Fargo in August 2018. (Dkt. No. 22 at ¶ 42.) He further alleges that Wells Fargo sent him a loan

                                  16   modification application, and Plaintiff “filled it out in its entirety” and timely “returned it to

                                  17   [Wells Fargo] with all requested documents” at least five days prior to the September 20, 2018

                                  18   Notice of Trustee Sale. (Id. at ¶ 43.) Plaintiff asserts that Defendants’ conduct thus violates

                                  19   sections 2924.11(a),(b).

                                  20           Defendants argue that Plaintiff’s HBOR claim must be dismissed because: (1) Plaintiff

                                  21   fails to adequately allege that his loan modification application was “complete”; and (2) Plaintiff

                                  22   fails to plead a “material” violation of section 2924.11. (Dkt. No. 28 at 4-5.) The Court addresses

                                  23   each argument in turn.

                                  24           A.      Complete Application

                                  25           Section 2924.11(f) of HBOR provides:

                                  26                   For purposes of this section, an application shall be deemed
                                                       “complete” when a borrower has supplied the mortgage servicer
                                  27                   with all the documents required by the mortgage servicer within the
                                                       reasonable timeframes specified by the mortgage servicer.
                                  28
                                                                                           9
                                   1   Cal. Civ. Code § 2924.11(f). The Court’s previous order granting dismissal of this claim

                                   2   concluded that Plaintiff’s allegations regarding the “completeness” of his application were

                                   3   conclusory; specifically, the original complaint alleged only that Plaintiff timely “submitted a

                                   4   complete loan modification application in order to avoid foreclosure,” but Wells Fargo “continued

                                   5   to make repeated requests for documents that Plaintiff had already submitted.” (See Dkt. No. 20 at

                                   6   8-10.) Defendants argue that the FAC fails to correct that deficiency. The Court agrees.

                                   7           The FAC adds the following allegations regarding the completeness of Plaintiff’s

                                   8   application:

                                   9                   Plaintiff requested loss mitigation options from [Wells Fargo], and
                                                       [Wells Fargo] sent him an application for a proprietary loan
                                  10                   modification.
                                  11                   [Wells Fargo’s] application for its proprietary loan modification had
                                                       a list of questions and requests for documents.
                                  12
Northern District of California




                                                       Furthermore, [Wells Fargo’s] proprietary loan modification is
 United States District Court




                                  13                   evaluated by standards that were never disclosed to Plaintiff and
                                                       which are not known to Plaintiff, and its loan application is unique
                                  14                   to [Wells Fargo].
                                  15                   Plaintiff replied in full to each one of the questions on [Wells Fargo]
                                                       proprietary loan modification with clear, concise, plainly stated
                                  16                   responses such as his sources of income.
                                  17                   Furthermore, Plaintiff provided to [Wells Fargo] copies of all of the
                                                       documents that [Wells Fargo] requested in the in its proprietary loan
                                  18                   modification application.
                                  19                   However, [Wells Fargo] continued to make repeated requests for
                                                       documents that Plaintiff had already submitted.
                                  20

                                  21   (Dkt. No. 22 at ¶¶ 25-30.) In sum, Plaintiff alleges that he timely submitted a loan modification

                                  22   application that answered all questions asked of him and included all documents requested, but

                                  23   Wells Fargo subsequently (and repeatedly) asked for the same documents. Taking the above

                                  24   allegations as true, they are still insufficient to survive dismissal.

                                  25           The new allegations are another way of stating, in a conclusory fashion, that Plaintiff

                                  26   submitted a complete loan application and provided all documents that were asked of him. The

                                  27   allegations do not contain the type of factual content the Court noted were needed in its previous

                                  28   order dismissing this claim. (See Dkt. No. 20 at 9 (“Plaintiff merely alleges that his application
                                                                                           10
                                   1   was ‘complete’ for purposes of section 2924.11(f) and provides no factual support (i.e., what

                                   2   documents were required and initially submitted, and what additional documents were requested

                                   3   and submitted).” (emphasis added))); see also Tatiano v. Wells Fargo Bank, N.A., No. 18-cv-

                                   4   03924-NC, 2018 WL 5849005, at *4 (N.D. Cal. Nov. 5, 2018) (finding insufficient the plaintiffs’

                                   5   allegation “that they have submitted ‘all financial documentation and information which included

                                   6   all of the documentation that [d]efendant requested from [p]laintiffs,” dismissing with leave to

                                   7   amend and noting that the amended complaint “must clearly allege what documents were

                                   8   requested by Wells Fargo as part of the foreclosure prevention application process and what

                                   9   documents [the plaintiffs] provided.”); Saridakis v. JPMorgan Chase Bank, No. CV 14-06279

                                  10   DDP (Ex), 2015 WL 570116, at *2 (C.D. Cal. Feb. 11, 2015) (rejecting as conclusory the

                                  11   plaintiff’s allegation that he “‘submitted a completed, legible and satisfactory loan modification

                                  12   application’ to [defendant].”).
Northern District of California
 United States District Court




                                  13          Plaintiff provides no dates regarding when he requested or submitted his loan modification

                                  14   application, or when Wells Fargo “continued to make repeated requests for documents.” Plaintiff

                                  15   instead provides only a general time frame between August 1, 2018 and at least “five (5) days

                                  16   prior to [Well Fargo’s] recordation of the September 20, 2018 Notice of Trustee Sale.” (See Dkt.

                                  17   No. 22 at ¶¶ 22-32, 42-43.) This is curious given that the alleged conduct at issue occurred less

                                  18   than 6 months ago. More importantly, Plaintiff still alleges no facts regarding what documents the

                                  19   application required Plaintiff to initially submit and what documents Wells Fargo subsequently

                                  20   (and repeatedly) asked for. Absent such facts, the Court cannot reasonably infer that Plaintiff’s

                                  21   application had “supplied the mortgage servicer with all the documents required by the mortgage

                                  22   servicer” as required for a “complete” application under section 2924.11(f) of the HBOR. See

                                  23   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (noting that the plaintiff must “plead[ ] factual content

                                  24   that allows the court to draw the reasonable inference that the defendant is liable for the

                                  25   misconduct alleged.”).

                                  26          Plaintiff argues that the FAC’s allegations track those found sufficient in Gilmore v. Wells

                                  27   Fargo Bank N.A., 75 F. Supp. 3d 1255, 1263 (N.D. Cal. 2014). Plaintiff is wrong. As the Court

                                  28   noted in its previous order, the Gilmore court concluded that the plaintiff alleged sufficient facts as
                                                                                         11
                                   1   to completeness where the plaintiff:

                                   2                  [A]lleges that, prior to the [recording of the notice of sale], he
                                                      attended a home preservation workshop hosted by Wells Fargo. He
                                   3                  alleges that he prepared all the required loan modification
                                                      documents prior to the workshop, in accordance with a checklist
                                   4                  promulgated by Wells Fargo. Furthermore, he alleges that he spoke
                                                      to [a] Wells Fargo employee who both accepted the application and
                                   5                  told him the application was complete.
                                   6   75 F. Supp. 3d 1255, 1263 (N.D. Cal. 2014). Plaintiff alleges no equivalent facts here. Plaintiff

                                   7   does not allege that he was told by Wells Fargo that his application was complete; indeed, Plaintiff

                                   8   alleges the opposite—that Wells Fargo continued to request documentation from him. Again,

                                   9   absent factual allegations regarding what documents were initially submitted and subsequently

                                  10   requested, the Court cannot reasonably infer that Plaintiff’s application was “complete” under the

                                  11   HBOR.

                                  12          Plaintiff further argues that he need not plead with “fraud-pleading level specificity” to
Northern District of California
 United States District Court




                                  13   survive dismissal. (See Dkt. No. 31 at 12.) The Court agrees; however, Plaintiff must allege some

                                  14   facts and provide more than a “formulaic recitation of the elements of a cause of action.” See Bell

                                  15   Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Plaintiff fails to do so.

                                  16          B.      Material Violation

                                  17          A plaintiff must demonstrate a “material violation” of section 2924.11 to impose liability

                                  18   under the HBOR. See Cal. Civ. Code §§ 2924.12(a) (pre-foreclosure sale),(b) (post-foreclosure

                                  19   sale). No statute or California state court has defined materiality for purposes of section 2924.12,

                                  20   however, courts examining this issue have concluded that a violation is “material” if it is plausible

                                  21   that the violation “affected a plaintiff’s loan obligations or the modification process.” See, e.g.,

                                  22   Cornejo v. Ocwen Loan Serv., LLC, 151 F. Supp. 3d 1102, 1113 (E.D. Cal. 2015) (collecting

                                  23   cases); Cardenas v. Caliber Home Loans, Inc., 281 F. Supp. 3d 862, 869-71 (N.D. Cal. 2017)

                                  24   (agreeing that a “material violation” is one that affects the plaintiff’s loan obligations or the loan

                                  25   modification process).

                                  26          Defendants incorporate by reference their previous argument that Plaintiff fails to

                                  27   adequately plead a “material” violation of the HBOR because he “alleges no action or forbearance

                                  28   taken . . . in reliance on his submission of yet another loan modification application.” (See Dkt.
                                                                                          12
                                   1   No. 28 at 6 (incorporating by reference argument in Dkt. No. 7 at 16).) The Court agrees that the

                                   2   FAC fails to correct the deficiencies noted in the Court’s previous order dismissing this claim.

                                   3           The FAC alleges that Wells Fargo “was aware that Plaintiff was in loan modification at the

                                   4   time it directed [Affinia] to actively foreclose on the property, in clear violation of Cal. Civ. Code

                                   5   § 2924.11(a).” (Dkt. No. 22 at ¶ 49.) Because of Defendants’ alleged violation, “Plaintiff has

                                   6   suffered and continues to suffer damages, including the active foreclosure of Plaintiff’s home,

                                   7   Plaintiff’s legal fees, and foreclosure fees, in addition to emotional distress, frustration, fear,

                                   8   anger, helplessness, nervousness, and anxiety.” (Id. at ¶ 50.) Further, Plaintiff alleges that he

                                   9   “was harmed economically by suffering an increase in the arrears on his loan balance by

                                  10   Defendants’ delay in rendering a written determination on his loss mitigation application.” (Id. at

                                  11   ¶ 51.) These allegations are insufficient to demonstrate a material violation for two reasons.

                                  12           First, and as noted in the Court’s previous order:
Northern District of California
 United States District Court




                                  13                   Setting aside that Plaintiff may only seek injunctive relief under the
                                                       HBOR because the foreclosure sale has not taken place, his
                                  14                   allegation is insufficient to show a material violation. It is
                                                       undisputed that Plaintiff defaulted on the Chapter 13 Plan. Thus,
                                  15                   foreclosure was imminent before Plaintiff submitted his loan
                                                       modification application. Plaintiff alleges no facts giving rise to a
                                  16                   reasonable inference that any “foreclosure alternatives [Plaintiff]
                                                       would have sought, had [he] received an answer to [his] application
                                  17                   from [Wells Fargo] would have avoided or reduced the damages
                                                       [he] alleges.” See Travis v. Nationstar Mortg., LLC, 733 F. App’x.
                                  18                   371, 376 (9th Cir. 2018) (finding allegations insufficient to survive
                                                       motion to dismiss where the plaintiffs merely alleged that “if they
                                  19                   ‘were denied for a loan modification they would have . . . sought
                                                       some other type of foreclosure alternative such as a standard sale of
                                  20                   the property.’”). In other words, Plaintiff provides no factual
                                                       allegations supporting a plausible inference that Defendants’
                                  21                   purported violation of Section 2924.11 affected his loan obligations
                                                       or the loan modification process. See Cardenas, 281 F. Supp. 3d at
                                  22                   869-71. Because Plaintiff fails to plead a material violation of the
                                                       HBOR, his claim fails.
                                  23

                                  24   (Dkt. No. 20 at 11.) Second, and as previously discussed, the FAC does not adequately allege that

                                  25   Plaintiff submitted a complete loan modification application for purposes of liability under the

                                  26   HBOR. It follows that any violation based on Defendants’ alleged “delay in rendering a written

                                  27   determination” on that application must fail.

                                  28           Plaintiff’s opposition does not counsel a different result. Plaintiff argues that the FAC
                                                                                          13
                                   1   pleads a material violation of the HBOR because it “states facts which give rise to the reasonable

                                   2   inference that WELLS FARGO actually encouraged his foreclosure which is the opposite of the

                                   3   purpose of the HBOR to say the least.” (Dkt. No. 31 at 12.) The judicially noticeable facts and

                                   4   Plaintiff’s own allegations show otherwise, however. The FAC alleges that Plaintiff filed for

                                   5   bankruptcy in July 2017, and in September 2017 Plaintiff confirmed “a Chapter 13 Plan for

                                   6   payment of arrears to [Wells Fargo].” (Dkt. No. 22 at ¶ 18.) The FAC further alleges that

                                   7   Plaintiff was unable to make payments under the Plan, and on August 1, 2018, the bankruptcy

                                   8   court granted Wells Fargo relief from automatic stay following Plaintiff’s default. (Id. at ¶¶ 21-

                                   9   22.) Plaintiff’s September 2018 declaration in support of his First Amended Application to

                                  10   Modify Chapter 13 Plan states, in pertinent part: “The reason for the modification of the Chapter

                                  11   13 plan is that my income has reduced. I have been on temporary disability since September 2017

                                  12   and it is unknown when I will return to work.” (Dkt. No. 29, Ex. 5 at ¶ 3.) Thus, the Court cannot
Northern District of California
 United States District Court




                                  13   plausibly infer that Defendants’ purported violation of Section 2924.11 affected Plaintiff’s loan

                                  14   obligations or the loan modification process where it is undisputed that Plaintiff defaulted on the

                                  15   Chapter 13 Plan, the bankruptcy court granted Wells Fargo relief from stay, and Plaintiff

                                  16   acknowledged that he defaulted because he was out of work and his “income has reduced.” Nor

                                  17   can the Court plausibly infer any material violation arising out of the alleged post-default August-

                                  18   September loan modification process because Plaintiff fails to adequately allege that he submitted

                                  19   a complete application.

                                  20                                                    ***

                                  21          The Court grants Defendants’ motion to dismiss Plaintiff’s HBOR claim because Plaintiff

                                  22   fails to plausibly allege both that his loan modification application was complete prior to the

                                  23   issuance of the September 20, 2018 Notice of Trustee’s Sale, and that Defendants’ alleged conduct

                                  24   following Plaintiff’s default on the Chapter 13 Plan constitutes a “material” violation of the

                                  25   HBOR. The Court again dismisses this claim with leave to amend because it could “be cured by

                                  26   the allegation of other facts.” See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).

                                  27   II.    Unfair Competition Law

                                  28          Plaintiff’s second claim alleges violations of California’s Unfair Competition Law
                                                                                        14
                                   1   (“UCL”). The UCL prohibits, and provides civil remedies for, “unfair competition,” defined as

                                   2   “any unlawful, unfair or fraudulent business act or practice.” Cal. Bus. & Prof. Code § 17200.

                                   3   “The UCL’s purpose is to protect both consumers and competitors by promoting fair competition

                                   4   in commercial markets for goods and services.” Kasky v. Nike, Inc., 27 Cal. 4th 939, 949 (2002).

                                   5          To have standing to sue under the UCL, a plaintiff must show that: (1) he suffered an

                                   6   injury in fact, (2) he lost money or property, and (3) the economic injury was caused by the

                                   7   defendant’s conduct. Kwikset Corp. v. Superior Court, 51 Cal. 4th 310, 322, 326 (2011); Cal.

                                   8   Bus. & Prof. Code § 17204. The “lost money or property” element requires that a plaintiff

                                   9   “demonstrate some form of economic injury.” Kwikset Corp., 51 Cal. 4th at 323. “At the

                                  10   pleading stage, general factual allegations of injury resulting from the defendant’s conduct may

                                  11   suffice.” Id. at 327. The first and second elements are not in dispute, and as the Court previously

                                  12   concluded, Plaintiff has adequately alleged economic injury sufficient to state a claim based on the
Northern District of California
 United States District Court




                                  13   impending foreclosure proceedings. (See Dkt. No. 20 at 16 (citing Galang v. Wells Fargo Bank,

                                  14   N.A., No. 16-cv-03468-HSG, 2017 WL 1210021, at *6 (N.D. Cal. Apr. 3, 2017) (concluding that

                                  15   impending foreclosure was sufficient to show cognizable injury for purposes of UCL)).)

                                  16          Defendants argue that dismissal is warranted because Plaintiff again fails to adequately

                                  17   allege causation of injury. The Court agrees. In its December 2018 order granting dismissal of

                                  18   this claim, the Court concluded that Plaintiff failed to allege causation for the following reasons:

                                  19                  The complaint alleges no facts giving rise to a reasonable inference
                                                      that Plaintiff’s injury—impending foreclosure—was caused by
                                  20                  Defendants’ conduct. See Ashcroft v. Iqbal, 556 U.S. 662, 678
                                                      (2009) (noting that the court must be able to “draw the reasonable
                                  21                  inference that the defendant is liable for the misconduct alleged.”).
                                                      The complaint instead acknowledges that Plaintiff filed for
                                  22                  bankruptcy and obtained a confirmed Chapter 13 Plan, defaulted on
                                                      that Plan, and Wells Fargo initiated foreclosure proceedings after
                                  23                  that default. Although Plaintiff alleges that he “was unable to
                                                      continue making payments” under the Chapter 13 Plan “because of
                                  24                  [Wells Fargo’s] continued threats of foreclosure,” (see Dkt. No. 1,
                                                      Ex. A at ¶ 21), that allegation is conclusory, and refuted by the
                                  25                  bankruptcy court filings. Because Plaintiff fails to plausibly allege a
                                                      causal link between Defendants’ conduct and his injury, his UCL
                                  26                  claim must fail. See Amer v. Wells Fargo Bank, N.A., No. 17-cv-
                                                      03872-JCS, 2017 WL 4865564, at *12-13 (N.D. Cal. Oct. 27, 2017)
                                  27                  (dismissing UCL claim for lack of standing where plaintiff failed to
                                                      show causation by alleging no conduct by defendant “contributing to
                                  28                  his initial default,” but instead, “allege[d] that he defaulted on his
                                                                                         15
                                                      loan because he began to experience financial hardship . . . and
                                   1                  began falling behind on [his] mortgage payments”); see also DeLeon
                                                      v. Wells Fargo Bank, N.A., No. 10-CV-01390-LHK, 2011 WL
                                   2                  311376, at *7 (N.D. Cal. Jan. 28, 2011) (same).
                                   3   (Dkt. No. 20 at 17.) The FAC fails to cure those deficiencies and provides no factual allegations

                                   4   from which the Court could reasonably infer that any injury arising out of Plaintiff’s impending

                                   5   foreclosure was caused by Defendants’ conduct. The FAC instead adds only conclusory

                                   6   allegations to this claim, stating that Plaintiff “was harmed economically by suffering an increase

                                   7   in the arrears on his loan balance by Defendants’ delay in rendering a written determination on his

                                   8   loss mitigation application,” and that “Plaintiff would not have suffered this harm but for

                                   9   Defendants’ unfair, fraudulent, and unlawful conduct as those terms are defined under the UCL.”

                                  10   (Dkt. No. 22 at ¶¶ 62-63.) The Court cannot draw the reasonable inference that it was Defendants’

                                  11   unlawful delay that caused any injury arising out of the loan modification process when Plaintiff

                                  12   fails to plead facts giving rise to a reasonable inference that he even submitted a complete loan
Northern District of California
 United States District Court




                                  13   modification application. Further, and as previously discussed regarding Plaintiff’s HBOR claim,

                                  14   Plaintiff fails to allege that notwithstanding the financial hardship that led him to default on his

                                  15   bankruptcy plan, he would have qualified for a loan modification that he could have continued to

                                  16   pay to avoid foreclosure. See Travis v. Nationstar Mortg., LLC, 733 F. App’x. 371, 376 (9th Cir.

                                  17   2018) (finding allegations insufficient where the plaintiffs failed to allege “how the foreclosure

                                  18   alternatives [they] would have sought, had they received an answer on their application from [the

                                  19   defendant], would have avoided or reduced the damages they allege.”).

                                  20          Accordingly, the Court grants Defendants’ motion to dismiss Plaintiff’s UCL claim

                                  21   because he fails to adequately plead causation of injury sufficient to confer standing under the

                                  22   UCL.

                                  23                                              CONCLUSION

                                  24          For the reasons set forth above, the Court GRANTS Defendants’ motion to dismiss the

                                  25   FAC with leave to amend. Plaintiff is warned that if his amendments again fail to allege facts as

                                  26   opposed to conclusions his claims will likely be dismissed without further leave to amend.

                                  27   Plaintiff’s amended complaint shall be filed within 20 days of the date of this Order.

                                  28          IT IS SO ORDERED.
                                                                                         16
                                   1   Dated: March 25, 2019

                                   2

                                   3
                                                                    JACQUELINE SCOTT CORLEY
                                   4                                United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                               17
